Case 8:19-cv-00784-SDM-CPT Document 15 Filed 07/18/19 Page 1 of 1 PageID 94



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION


   STRIKE 3 HOLDINGS, LLC,

          Plaintiff,

   v.                                                  CASE NO. 8:19-cv-784-T-23CPT

   JOHN DOE subscriber assigned IP
   address 70.126.192.176,

         Defendant.
   ____________________________________/


                                              ORDER

          In accord with the plaintiff’s notice (Doc. 14), this action is DISMISSED

   WITH PREJUDICE under Rule 41(a)(1)(A)(i), Federal Rules of Civil Procedure.

   The clerk is directed to close the case.

          ORDERED in Tampa, Florida, on July 18, 2019.
